Motion Granted; Abatement Order filed November 4, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00792-CV
                                   ____________

                        KHALED ALATTAR, Appellant

                                         V.

                        KAY HOLDINGS, INC., Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-54501

                            ABATEMENT ORDER

      On October 23, 2014, the parties filed an agreed motion to stay this appeal.
The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 23, 2015. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM